Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing HSBC Investor LifeLine Funds HSBC Investor Aggressive Growth Strategy Fund HSBC Investor Growth Strategy Fund HSBC Investor Moderate Growth Strategy Fund HSBC Investor Conservative Income Fund (the LifeLine Funds) Supplement Dated December 11, 2008 to the Prospectus Dated February 28, 2008 Each of the LifeLine Funds listed above invests a portion of its assets in a different combination of the following HSBC Investor Funds (the Underlying Funds): HSBC Investor Growth Portfolio HSBC Investor Value Portfolio HSBC Investor Opportunity Portfolio HSBC Investor International Equity Portfolio HSBC Investor Core Plus Fixed Income Portfolio HSBC Investor High Yield Fixed Income Portfolio HSBC Investor Intermediate Duration Portfolio HSBC Investor Prime Money Market Fund Each of the Underlying Funds represents a different asset class. At a Board meeting held on December 8-9, 2008, HSBC Global Asset Management (USA) Inc. (the Adviser), the investment adviser to the LifeLine Funds, received approval from the Board to restructure the LifeLine Funds and how the Funds invest in their respective asset classes in order to provide the Funds with greater flexibility. The LifeLine Funds normally invest in affiliated Underlying Funds, i.e ., those funds within the HSBC Family of Funds. The change in structure will allow a LifeLine Fund to invest in unaffiliated underlying funds in order to gain access to other managers with similar asset classes. The change in structure will also allow a LifeLine Fund to invest in a specified asset class as opposed to a specified underlying fund. As an example, the HSBC Investor Aggressive Growth Strategy Fund currently invests 21% of its portfolio in the HSBC Growth Portfolio. After the change, the HSBC Investor Aggressive Growth Strategy Fund may invest 21% of its assets in an underlying fund or combination of funds that invest in a portfolio of large cap growth securities. A revised target portfolio weightings table is presented below. Other than as noted below with regard to the HSBC Investor Conservative Growth Strategy Fund, the portfolio weightings of the Funds in the various asset classes remain unchanged. The Adviser will have the discretion to select and substitute underlying funds and to establish target weightings. Should the Adviser determine to change the portfolio weightings of a LifeLine Fund, shareholders of that Fund will receive 60 days advance notice. In addition to the above changes applicable to each LifeLine Fund, the HSBC Investor Conservative Growth Strategy Fund will no longer allocate 3% of its assets to the Intermediate Duration Fixed Income Portfolio (an intermediate duration fixed income asset class); rather it will allocate 28% instead of 25% to a fixed income asset class. This change is reflected in the portfolio weightings table below. The changes to the structure of the LifeLine Funds and the allocation of the HSBC Investor Conservative Growth Strategy Fund will become effective February 9, 2009. HSBC Investor HSBC Investor Moderate HSBC Investor Aggressive HSBC Investor Growth Conservative Growth Growth Strategy Growth Asset Class Strategy Fund Strategy Fund Fund Strategy Fund Large Cap Growth 21 % 21 % 19 % 15 % Large Cap Value 21 % 21 % 18 % 14 % Small-cap 34 % 20 % 11 % 4 % International Equity 23 % 20 % 15 % 10 % Fixed Income None 15 % 26 % 28 % High Yield Fixed Income None 2 % 5 % 8 % Money Market 1 % 1 % 6 % 21 % Total: % INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE
